UNITED STATES BANKRUPTCY COURT
DISTRICT OF MASSACHUSETTS

IN RE: JOAN M. FIGUEREO-CASTILLO and YURIDANIA I). SUERO

Chapter 7
Case No. 14276

 

~k***ir**********************)
Aquilino Romero, Plaintiff )
)
v. )
)
.Ioan M. Figuereo-Castillo and ) Adversary Proceeding No.
Yuridania D. Suero, Defendants) 19-01016

DEFENDANT’S ANSWER TO COMPLAINT

Factual Allegations

l. Defendants lack sufficient information to form a belief as to the allegations in
paragraph l and calls upon Plaintiff to prove the same.

2. Defendants admit.

3. Defendants deny and calls upon Plaintiff to prove the same.
4. Defendants deny and calls upon Plaintiff to prove the same.
5. Defendants deny and calls upon Plaintiff to prove the same.
6. No response required

7. Defendants deny and calls upon Plaintiff to prove the same.

8. Defendants deny and calls upon Plaintiff to prove the same.

Wherefore the Defendants pray that this Honorable Court:

A. Deny the Requested Relief of the Plaintiff.
B. Dismiss the Complaint as frivolous and Without merit.

C
D
E

. Declare the Defendants Owner of the Vehicle.
. Award legal fees to the Defendants to defend this frivolous claim.
. Grant such other relief a sis equitable and just.

AFFIRMATIVE DEFENSES

The Plaintiffs complaint fails to state a claim for which relief can be
granted.

The Plaintiff s complaint fails for lack of service of process

The Plaintiff s is guilty of unclean hands.

Defendants are not liable in the capacity in which they had been sued in
that at all times they were exercising their best business judgment and
cannot be held liable for their acts, actions or omissions pursuant to the

Business Judgment Rule.

Plaintiff’ is entitled to nothing because they have failed to mitigate their
damages

Plaintiff is barred from recovery because of its own conduct, or by the
conduct of its agents, representatives and consultants

Plaintiff is barred from recovery because of res judicata
The Plaintiff is guilty of laches.

Plaintiff`s claims are barred, in Whole or in part, because Plaintiff has not
sustained loss, damage, harm or detriment in any amount.

Respectfully submitted,

loan M. Figuereo-Castillo and
Yuridania D. Suero,
By Their Attorn

 
   

Dated: March 14j 2019 BBO#553763

CERTIFICATE OF SERVICE

l hereby state the above Answer to Complaint Was filed electronically to all ECF
participants as Well as to Attorney for the Plaintiff, John P. Carr, PO Box 161, Cohasset, MA
02025, and by mail to the same postage prepaid this date, March 14, 019.

 

